

115 HR 809 IH: Fighting for Orange-Stricken Territories in the Eastern Region Act
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 809IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Ross introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify presumptions of service-connection relating to
			 the exposure to herbicides of certain veterans who served in the Armed
			 Forces during the Vietnam Era, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fighting for Orange-Stricken Territories in the Eastern Region Act. 2.Clarification of presumptions of service-connection for veterans exposed to certain herbicides while serving in the Armed Forces during the Vietnam Era (a)CompensationSection 1116 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (g)In this section, the term Republic of Vietnam includes each of the following: (1)The territorial seas of the Republic of Vietnam.
 (2)Guam. (3)The Northern Mariana Islands.
 (4)American Samoa.. (b)Health careSection 1710(e)(4) of such title is amended—
 (1)by striking subsection— and inserting subsection:; and (2)by adding at the end the following new subparagraph:
					
 (C)The term Republic of Vietnam has the meaning given such term in section 1116(g) of this title.. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as of September 25, 1985.
			